Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 5, 12, 16, and 20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed October 24, 2022.

	Response to Arguments
Regarding the 103 rejections, the rejections are withdrawn because the cited references do not teach operating building equipment as claimed.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Information Disclosure Statement
The information disclosure statement filed 11/23/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of the document labeled: Johnson Solid State LLC, "Building Automation GUI" was not included with the IDS and accordingly was not considered.
It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al, US Pub. No. 2011/0153103, herein referred to as "Brown", in view of Elgabry, Omar "The Ultimate Guide to Data Cleaning" Towards Data Science, Feb. 28, 2019, herein referred to as "Elgabry"; further in view of Cheng et al, US Pub. No. 2019/0163215, herein referred to as "Cheng"1.
Regarding claim 1 Brown teaches:
one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to (processor, memory and instructions, e.g. ¶[0028] and Fig. 2): 
obtain a first training data set comprising historical prediction data values associated with a data point of the building system and with a plurality of time-steps (receives historical and current predictor variables related to one or more buildings, e.g. ¶[0038], which are used as training data, ¶[0041]; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time)
and historical actual energy values associated with consumption of the building system at each of the plurality of time-steps (training data includes historical measured building energy load values, ¶[0041]; see also ¶[0076] and Fig. 6 showing a time series of measured building energy loads and associated predictor variables)
the second training data set comprising the historical actual energy values and the historical prediction data values of the first training data set (training data includes historical measured building energy load values and corresponding historical predictor variable values, ¶[0041]); 
generate a prediction model by training the prediction model using the augmented training data set (scaling factor learning module uses training data to predict building energy load, ¶[0041]; see also ¶[0046] discussing prediction module calculating predicted building energy load).  
However Brown does not teach but Elgabry does teach:
generate an augmented training data set (cleans input data, e.g. pg. 6 of PDF provided with this Office Action; see also pg. 1 of PDF summarizing and noting data is used for machine learning (i.e. random forest), 
the augmented training data set comprising a second training data set, the second training data set comprising the first training data set but with a historical prediction data value replaced with a predetermined value at a time-step of the plurality of time- steps (cleaning data involves correcting or imputing incorrect data, pg. 6 of PDF provided with this Office Action2; see also pgs. 7-12 discussing specific methods of correcting and imputing incorrect data; and pg. 14 noting the importance of environmental conditions).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry.
However the combination of Brown and Elgabry does not teach but Cheng does teach:
and operate one or more pieces of building equipment using a prediction generated by the prediction model (controls various equipment like fans, heating, ventilation, and air conditioning, ¶¶[0027]-[0028] and Fig. 2; see also e.g. Abstract and Fig. 8 discussing controlling facility environment based on model).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting with the data cleaning of Brown and Elgabry with the environmental controllers of Cheng because Brown explicitly suggests it, see MPEP 2143.I.G.  That is, Brown teaches predicting energy loads for buildings when controlling building energy systems to improve efficiency, ¶¶[0002]-[0003].  One of ordinary skill would have recognized controlling the building energy systems would likely involve controlling equipment like fans, heating, ventilation, and air conditioning, e.g. as taught by Cheng, and accordingly would have modified the combination of Brown and Elgabry to include the control of building equipment like fans heating, ventilation, and air conditioning.
Regarding claim 2, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 1 and does not explicitly teach:
wherein the augmented training data set comprises a third training data set, the third training data set comprising the historical actual energy values and the historical prediction data values of the second training data set but with a second historical prediction data value replaced with the predetermined value at a second time-step of the plurality of time-steps. 
Nevertheless, it would have been obvious before the effective filing date of the claimed invention for the augmented training data set to include a third training data set that includes a second historical prediction data value replaced with the predetermined value at a second time-step of the plurality of time-steps, because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B. That is, the scope of claim 2 essentially encompasses repeating steps in claim 1 but for a third training data set and a second historical prediction data value.  Examiner finds no evidence that using a third training data set with a second replaced historical prediction data value would produce new and unexpected results and accordingly finds claim 2 obvious in light of the combination of Brown, Elgabry, and Cheng.
Regarding claim 3, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 2 and Elgabry further teaches:
wherein the augmented training data set comprises a fourth training data set, the fourth training data set comprising the historical actual energy values and the predetermined value at each of the plurality of time-steps (teaches various examples of changing all values like standardizing, scaling/transformation, and normalization, pgs. 9-10 of PDF provided with this Office Action). 
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry.
Regarding claim 4, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 1 and Brown further teaches:
receive a current prediction data set comprising a plurality of current prediction data values, the plurality of current prediction data values associated with the data point and with the plurality of time-steps (receives current predictor variable values, e.g. ¶[0067] and Fig. 5; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time); 
and predict, using the prediction model and based on the prediction data set, for one or more time-steps into the future, an expected energy output indicating an expected amount of energy that the building system will utilize at each of the plurality of time-steps (predict building load values, e.g. ¶[0068] and Fig. 5; see also Abstract summarizing process).  
Regarding claim 5, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 4 and Brown further teaches:
wherein the instructions cause the one or more processors to perform at least one of: operate the one or more pieces of building equipment based on the expected energy output; or generate one or more user interfaces including interface elements, the interface elements based on the expected energy output (provides alert to user if a threshold based on the prediction is exceeded, ¶[0073] and Fig. 5; see also ¶[0033] discussing user interface and ¶[0028] discussing specific types of input/output devices).  
Regarding claim 6, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 4 and Brown further teaches:
wherein the instructions cause the one or more processors to: receive a third training data set, the third training data set comprising the plurality of current prediction data values (receives current predictor variables related to one or more buildings, e.g. ¶[0038]; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time)
and current actual energy values associated with the plurality of current prediction data values (receives current measured building energy load values, ¶¶[0038], [0066]); 
the second augmented training data set comprising the third training data set and a fourth training data set, the fourth training data set comprising the current actual energy values and the current prediction data values of the third training data set (stores current building energy load values and predictor variable variables, ¶[0040])
and train the prediction model using the second augmented training data set (periodically updates scaling factor values based on redetermined training data, ¶[0045].  That is, updating the scaling factor values would involve using the stored, current data because the stored, current data would become historical data).  
However Brown does not teach but Elgabry does teach:
generate a second augmented training data set (cleans input data, e.g. pg. 6 of PDF provided with this Office Action; see also pg. 1 of PDF summarizing and noting data is used for machine learning (i.e. random forest), 
the fourth training data set comprising the current actual energy values and the current prediction data values of the third training data set but with a current prediction data value replaced with the predetermined value at a second time-step of the plurality of time-steps (cleaning data involves correcting or imputing incorrect data, pg. 6 of PDF provided with this Office Action3; see also pgs. 7-12 discussing specific methods of correcting and imputing incorrect data; and pg. 14 noting the importance of environmental conditions).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry. 
Regarding claim 7, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 1 and Brown further teaches:
wherein the first training data set comprises second historical prediction data values associated with a second data point of the building system (multiple predictor values are used like temperature, humidity, wind speed, wind direction, solar radiation and occupancy, ¶¶[0041], [0059]), 
wherein the second historical prediction data values are associated with historical actual values of the second data point at each of the plurality of time-steps (predictor variables are associated with measured building energy load at over a time series, ¶[0076] and Fig. 6). 
Regarding claim 8, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 1 and Brown further teaches:
wherein the data point is associated with outside air temperature, plug load schedule, light load schedule, occupancy, or scheduling information (predictor values include temperature and occupancy, ¶¶[0041], [0059], and data from weather services, ¶[0027]).  
Regarding claim 9, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 1 and Brown further teaches:
wherein the augmented training data set comprises an indicator training data set, the indicator training data set indicating time-steps of the first training data set that are associated with the predetermined value (predictor values include time, ¶¶[0041], [0059]; see also ¶¶[0076], [0077] discussing a time series of measured building energy load values and associated predictor variables).  
Regarding claim 10, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 9 and Brown further teaches:
wherein the augmented training data set comprises a second indicator training data set, the second indicator training data set indicating second time- steps of the second training data set that are associated with the predetermined value (predictor values include time, ¶¶[0041], [0059]; see also ¶¶[0076], [0077] discussing a time series of measured building energy load values and associated predictor variables).  
Regarding claim 11, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 9 and Brown further teaches:
wherein the historical prediction data values are associated with historical predictions of a historical prediction value of the data point at each of the plurality of time-steps (predictor variables include data from weather services, ¶[0027]).  
Regarding claim 12, Brown teaches:
obtaining, by a processing circuit, a first training data set comprising historical prediction data values associated with a data point of the building system and with a plurality of time-steps (receives historical and current predictor variables related to one or more buildings, e.g. ¶[0038], which are used as training data, ¶[0041]; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time; and ¶[0028] and Fig. 2 discussing processor)
and historical actual energy values associated with consumption of a building system at each of the plurality of time-steps (training data includes historical measured building energy load values, ¶[0041]; see also ¶[0076] and Fig. 6 showing a time series of measured building energy loads and associated predictor variables); 
the second training data set comprising the historical actual energy values and the historical prediction data values of the first training data set (training data includes historical measured building energy load values and corresponding historical predictor variable values, ¶[0041]); 
generating, by the processing circuit, a prediction model by training the prediction model using the augmented training data set (scaling factor learning module uses training data to predict building energy load, ¶[0041]; see also ¶[0046] discussing prediction module calculating predicted building energy load).  
However Brown does not teach but Elgabry does teach:
generating, by the processing circuit, an augmented training data set (cleans input data, e.g. pg. 6 of PDF provided with this Office Action; see also pg. 1 of PDF summarizing and noting data is used for machine learning (i.e. random forest), 
the augmented training data set comprising a second training data set, the second training data set comprising the first training data set but with a historical prediction data value replaced with a predetermined value at a time- step of the plurality of time-steps (cleaning data involves correcting or imputing incorrect data, pg. 6 of PDF provided with this Office Action4; see also pgs. 7-12 discussing specific methods of correcting and imputing incorrect data; and pg. 14 noting the importance of environmental conditions).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry.
However the combination of Brown and Elgabry does not teach but Cheng does teach:
and operate one or more pieces of building equipment using a prediction generated by the prediction model (controls various equipment like fans, heating, ventilation, and air conditioning, ¶¶[0027]-[0028] and Fig. 2; see also e.g. Abstract and Fig. 8 discussing controlling facility environment based on model).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting with the data cleaning of Brown and Elgabry with the environmental controllers of Cheng because Brown explicitly suggests it, see MPEP 2143.I.G.  That is, Brown teaches predicting energy loads for buildings when controlling building energy systems to improve efficiency, ¶¶[0002]-[0003].  One of ordinary skill would have recognized controlling the building energy systems would likely involve controlling equipment like fans, heating, ventilation, and air conditioning, e.g. as taught by Cheng, and accordingly would have modified the combination of Brown and Elgabry to include the control of building equipment like fans heating, ventilation, and air conditioning.
Regarding claim 13, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 12 and does not explicitly teach:
wherein the augmented training data set comprises a third training data set, the third training data set comprising the historical actual energy values and the historical prediction data values of the second training data set but with a second historical prediction data value replaced with the predetermined value at a second time-step of the plurality of time-steps.  
Nevertheless, it would have been obvious before the effective filing date of the claimed invention for the augmented training data set to include a third training data set that includes a second historical prediction data value replaced with the predetermined value at a second time-step of the plurality of time-steps, because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B. That is, the scope of claim 2 essentially encompasses repeating steps in claim 1 but for a third training data set and a second historical prediction data value.  Examiner finds no evidence that using a third training data set with a second replaced historical prediction data value would produce new and unexpected results and accordingly finds claim 2 obvious in light of the combination of Brown and Elgabry.
Regarding claim 14, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 13 and Elgabry further teaches:
wherein the augmented training data set comprises a fourth training data set, the fourth training data set comprising the historical actual energy values and the predetermined value at each of plurality of time-steps (teaches various examples of changing all values like standardizing, scaling/transformation, and normalization, pgs. 9-10 of PDF provided with this Office Action). 
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry.  
Regarding claim 15, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 12 and Brown further teaches:
receiving, by the processing circuit, a current prediction data set comprising a plurality of current prediction data values, the plurality of current prediction data values associated with the data point and with the plurality of time-steps (receives current predictor variable values, e.g. ¶[0067] and Fig. 5; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time); 
and predicting, by the processing circuit, using the prediction model and based on the prediction data set, for one or more time-steps into the future, an expected energy output indicating an expected amount of energy that the building system will utilize at each of the plurality of time-steps (predict building load values, e.g. ¶[0068] and Fig. 5; see also Abstract summarizing process).  
Regarding claim 16, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 15 and Brown further teaches:
operating, by the processing circuit, the one or more pieces of building equipment based on the expected energy output; or generating, by the processing circuit, one or more user interfaces including interface elements, the interface elements based on the expected energy output (provides alert to user if a threshold based on the prediction is exceeded, ¶[0073] and Fig. 5; see also ¶[0033] discussing user interface and ¶[0028] discussing specific types of input/output devices).  
Regarding claim 17, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 16 and Brown further teaches:
receiving, by the processing circuit, a third training data set, the third training data set comprising the plurality of current prediction data values (receives current predictor variables related to one or more buildings, e.g. ¶[0038]; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time)
and current actual energy values associated with the plurality of current prediction data values (receives current measured building energy load values, ¶¶[0038], [0066]); 
the second augmented training data set comprising the third training data set and a fourth training data set, the fourth training data set comprising the current actual energy values and the current prediction data values of the third training data set (stores current building energy load values and predictor variable variables, ¶[0040]); 
and training, by the processing circuit, the prediction model using the second augmented training data set (periodically updates scaling factor values based on redetermined training data, ¶[0045].  That is, updating the scaling factor values would involve using the stored, current data because the stored, current data would become historical data). 
However Brown does not teach but Elgabry does teach:
generating, by the processing circuit, a second augmented training data set (cleans input data, e.g. pg. 6 of PDF provided with this Office Action; see also pg. 1 of PDF summarizing and noting data is used for machine learning (i.e. random forest), 
the fourth training data set comprising the current actual energy values and the current prediction data values of the third training data set but with a current prediction data value replaced with the predetermined value at a second time-step of the plurality of time-steps (cleaning data involves correcting or imputing incorrect data, pg. 6 of PDF provided with this Office Action5; see also pgs. 7-12 discussing specific methods of correcting and imputing incorrect data; and pg. 14 noting the importance of environmental conditions).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry.  
Regarding claim 18, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 12 and Brown further teaches:
wherein the first training data set comprises second historical prediction data values associated with a second data point of the building system (multiple predictor values are used like temperature, humidity, wind speed, wind direction, solar radiation and occupancy, ¶¶[0041], [0059]), 
wherein the second historical prediction data values are associated with historical actual values of the second data point at each of the plurality of time-steps (predictor variables are associated with measured building energy load at over a time series, ¶[0076] and Fig. 6).  
Regarding claim 19, the combination of Brown, Elgabry, and Cheng teaches all the limitations of claim 12 and Brown further teaches:
wherein the data point is associated with outside air temperature, plug load schedule, light load schedule, occupancy, or scheduling information (predictor values include temperature and occupancy, ¶¶[0041], [0059], and data from weather services, ¶[0027]).  

Regarding claim 20, Brown teaches:
A non-transitory computer-readable storage medium having instructions stored thereon that, upon execution by a processor, cause the processor to perform operations to train a prediction model with augmented data, the operations comprising (processor, memory and instructions, e.g. ¶[0028] and Fig. 2): 
obtaining a first training data set comprising historical prediction data values associated with a data point of a building system and with a plurality of time-steps (receives historical and current predictor variables related to one or more buildings, e.g. ¶[0038], which are used as training data, ¶[0041]; see also ¶[0059] discussing examples of predictor variables and noting predictor variables include time)
and historical actual energy values associated with consumption of the building system at each of the plurality of time-steps (training data includes historical measured building energy load values, ¶[0041]; see also ¶[0076] and Fig. 6 showing a time series of measured building energy loads and associated predictor variables); 
the second training data set comprising the historical actual energy values and the historical prediction data values of the first training data set (training data includes historical measured building energy load values and corresponding historical predictor variable values, ¶[0041]); 
generating a prediction model by training the prediction model using the augmented training data set (scaling factor learning module uses training data to predict building energy load, ¶[0041]; see also ¶[0046] discussing prediction module calculating predicted building energy load).  
However Brown does not teach but Elgabry does teach:
generating an augmented training data set (cleans input data, e.g. pg. 6 of PDF provided with this Office Action; see also pg. 1 of PDF summarizing and noting data is used for machine learning (i.e. random forest), 
the augmented training data set comprising a second training data set, the second training data set comprising the first training data set but with a historical prediction data value replaced with a predetermined value at a time-step of the plurality of time- steps (cleaning data involves correcting or imputing incorrect data, pg. 6 of PDF provided with this Office Action6; see also pgs. 7-12 discussing specific methods of correcting and imputing incorrect data; and pg. 14 noting the importance of environmental conditions).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting of Brown with the data cleaning of Elgabry because Elgabry explicitly suggests doing so, see MPEP 2143.I.G.  That is, Elgabry teaches cleaning data before using it in a model is important to provide high quality results, pgs. 1-2 of PDF provided with this Office Action.  One of ordinary skill would have recognized it would have been important to clean the training data when building a prediction model, e.g. the prediction model used in Brown, and accordingly would have modified the energy load predicting of Brown to include the data cleaning of Elgabry.
However the combination of Brown and Elgabry does not teach but Cheng does teach:
and operate one or more pieces of building equipment using a prediction generated by the prediction model (controls various equipment like fans, heating, ventilation, and air conditioning, ¶¶[0027]-[0028] and Fig. 2; see also e.g. Abstract and Fig. 8 discussing controlling facility environment based on model).
Further, it would have been obvious before the effective filing date of the claimed invention to combine the energy load predicting with the data cleaning of Brown and Elgabry with the environmental controllers of Cheng because Brown explicitly suggests it, see MPEP 2143.I.G.  That is, Brown teaches predicting energy loads for buildings when controlling building energy systems to improve efficiency, ¶¶[0002]-[0003].  One of ordinary skill would have recognized controlling the building energy systems would likely involve controlling equipment like fans, heating, ventilation, and air conditioning, e.g. as taught by Cheng, and accordingly would have modified the combination of Brown and Elgabry to include the control of building equipment like fans heating, ventilation, and air conditioning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, this reference was first cited in the Office Action dated July 22, 2022
        2 Examiner notes the augmenting the training data includes addressing situations with missing data, e.g. ¶[0063] of the Specification as filed.  Thus both correcting data and imputing values to missing data, as taught by Elgabry, is within the scope of the augmented training data as claimed.
        3 Examiner notes the augmenting the training data includes addressing situations with missing data, e.g. ¶[0063] of the Specification as filed.  Thus both correcting data and imputing values to missing data, as taught by Elgabry, is within the scope of the augmented training data as claimed.
        4 Examiner notes the augmenting the training data includes addressing situations with missing data, e.g. ¶[0063] of the Specification as filed.  Thus both correcting data and imputing values to missing data, as taught by Elgabry, is within the scope of the augmented training data as claimed.
        5 Examiner notes the augmenting the training data includes addressing situations with missing data, e.g. ¶[0063] of the Specification as filed.  Thus both correcting data and imputing values to missing data, as taught by Elgabry, is within the scope of the augmented training data as claimed.
        6 Examiner notes the augmenting the training data includes addressing situations with missing data, e.g. ¶[0063] of the Specification as filed.  Thus both correcting data and imputing values to missing data, as taught by Elgabry, is within the scope of the augmented training data as claimed.